   Case 2:20-cv-00849-CMR Document 2 Filed 12/02/20 PageID.2 Page 1 of 17




Jason D Haymore (UT - 13236)
Pearson Butler, PLLC
1802 W. South Jordan Parkway, STE 200
South Jordan, UT 84095
(t)801-495-4104
JasonH@pearsonbutler.com
Attorney for Plaintiffs
                      UNITED STATES COURT DISTRICT OF UTAH
                         CENTRAL DIVISION, STATE OF UTAH

 ROBERT AUSTEN SAARI; CHRISTIAN                       COMPLAINT AND JURY DEMAND
 CONNOR; JORDAN PIETAK; ENRIQUE
 MIRANDA and RORY RICKETTS,

       Plaintiffs,
                                                        Civil Case No.: 2:20-cv-00849-CMR
 vs.

 SUBZERO ENGINEERING, INC, a Utah
 Registered Company; SENNECA                                Honorable Magistrate Judge:
 HOLDINGS, INC, an Ohio Company; and                            Cecilia M. Romero
 DOES 1-10,

       Defendants.




         COMES NOW, Plaintiffs Robert Austen Saari, Christian Connor, Enrique Miranda,

Rory Ricketts, and Jordan Pietak (collectively “Plaintiffs”), by and through undersigned counsel,

and hereby bring this Complaint against Defendants Subzero Engineering, Inc. (hereinafter

“Subzero”), Senneca Holdings, Inc (hereinafter “Senneca”), and Does 1-10 as follows:

                                            INTRODUCTION


         1. This is a proceeding to redress unlawful employment practices committed by

              employer Subzero Engineering Inc. and Senneca Holdings, Inc. on the basis of failing
Case 2:20-cv-00849-CMR Document 2 Filed 12/02/20 PageID.3 Page 2 of 17




      to pay overtime in violation of the Fair Labor Standards Act 29 U.S.C. § 2017 et seq.

      and obtain appropriate relief for Plaintiffs.


                                            PARTIES


   2. Plaintiff Robert Austen Saari is an individual residing in Salt Lake County, State of

      Utah and at all times relevant to this action was an “employee” of Defendants, as

      defined in the Fair Labor Standards Act (hereinafter the “FLSA”). 29 U.S.C. §

      203(e)(1).

   3. Plaintiff Christian Connor is an individual residing in the State of Florida and at all

      times relevant to this action was an “employee” of Defendants, as defined in the Fair

      Labor Standards Act (hereinafter the “FLSA”). 29 U.S.C. § 203(e)(1).

   4. Plaintiff Enrique Miranda is an individual residing in the State of West Virginia and

      at all times relevant to this action was an “employee” of Defendants, as defined in the

      Fair Labor Standards Act (hereinafter the “FLSA”). 29 U.S.C. § 203(e)(1).

   5. Plaintiff Jordan Pietak is an individual residing in the State of Idaho and at all times

      relevant to this action was an “employee” of Defendants, as defined in the Fair Labor

      Standards Act (hereinafter the “FLSA”). 29 U.S.C. § 203(e)(1).

   6. Plaintiff Rory Ricketts is an individual residing in the State of Nevada and at all times

      relevant to this action was an “employee” of Defendants, as defined in the Fair Labor

      Standards Act (hereinafter the “FLSA”). 29 U.S.C. § 203(e)(1).

   7. Defendant Subzero Engineering, Inc. is registered in Utah as a foreign corporation

      with its American Headquarters located in Salt Lake County, the State of Utah, and at

      all times relevant herein was Plaintiffs’ employer as defined in the FLSA. 29 U.S.C.§

      203(d).
Case 2:20-cv-00849-CMR Document 2 Filed 12/02/20 PageID.4 Page 3 of 17




   8. Defendant Senneca Holdings Inc. is an Ohio registered corporation that owns and

      operates Subzero Engineering, Inc. in Salt Lake County, that State of Utah.

   9. Defendants (Senneca and Subzero) are employers engaged in commerce and/or the

      production of goods for commerce, as those phrases are defined and used in the

      FLSA. (29 U.S.C. § 203(i)(j)).

   10. Defendants (Senneca and SubZero) are involved in an “enterprise” as that term is

      defined in and used in the FLSA. (29 U.S.C. § 203(s)(1)(a)).

   11. At all times relevant herein, Plaintiffs were non-exempt employees of Defendants as

      that term is used in the FLSA


                                JURISDICTION AND VENUE


   12. This Court has original jurisdiction over the subject matter of this action pursuant to

      29 U.S.C. § 216(b)

   13. Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b).


                                             FACTS


   14. SubZero (“Zero”) in is in the business of providing fully customized containment

      solutions, to customers in Utah, Florida, West Virginia, and Idaho, as well as other

      states.

   15. ZERO, according to their employee handbook, has the responsibility to keep an

      accurate record of time worked into order to calculate employee pay and benefits.

      Overtime is paid to all non-exempt employees and is based on actual hours worked.

      All hours worked are required to be recorded.
Case 2:20-cv-00849-CMR Document 2 Filed 12/02/20 PageID.5 Page 4 of 17




   16. Senneca Holdings, Inc., is a holding company whose subsidiary companies provide

      specialty doors.

   17. Plaintiff Saari was employed by Defendants as Director of Global Sales for SubZero.

   18. Plaintiff Saari, began working for ZERO, in June of 2013 as an installer. His starting

      pay was $25 per hour. He routinely worked over 40 hours per week. Saari was

      instructed to email his timecard to Eric Peterson at Site Services.

   19. During the time that Plaintiff Saari worked more than forty (40) hours per workweek,

      Defendants did not pay Plaintiff Saari overtime wages as required by the FLSA.

   20. In October 2013, Saari, was made a Team Lead. As Team Lead, Plaintiff Saari was a

      full-time, non-exempt employee, who was authorized to work in excess of forty (40)

      hours per workweek while on projects. In his position as Team Lead, Saari, had no

      authority to hire or fire employees, and his position carried not weight with regard to

      suggestions or recommendations for hiring, firing or advancing other employees

   21. In February 2019, Plaintiff Saari was given a new compensation structure, that

      included a graduated commission structure. In addition to the commissions, Plaintiff

      Saari was promised reimbursement for travel and work-related expenses.

   22. In January 2020, Plaintiff Saari incurred over $7,000.00 in travel and work-related

      expenses. Plaintiff Saari submitted those expenses in February 2020. The first

      submission, he was told, had been deleted when his access to Concur was cut-off. The

      second submission, which he completed rebuilt, was again lost, with no explanation.

      The third submission, sat in an approval queue for weeks, and was then denied as

      being out of date. When Plaintiff Saari, contacted Senneca for answers, he was told

      his expenses would not be paid, and given no explanation.
Case 2:20-cv-00849-CMR Document 2 Filed 12/02/20 PageID.6 Page 5 of 17




   23. Plaintiff Connor began working for ZERO, on August 20, 2012 as a temporary

      installer. His starting pay was $28.00 per hour. He routinely worked over 40 hours

      per week. Connor was instructed to email his timecard to Eric Peterson at Site

      Services.

   24. In January/February of 2014, Connor was made a Team Lead. As Team Lead,

      Plaintiff Connor was a full-time, non-exempt employee, who was authorized to work

      in excess of forty (40) hours per workweek while on projects. In his position as Team

      Lead, Connor had no authority to hire or fire employees, and his position carried no

      weight with regard to suggestions or recommendations for hiring, firing or advancing

      other employees.

   25. Connor performed construction an installation work alongside the other members of

      his team. Such work included repetitive operations with his hands, physical skill and

      energy.

   26. Defendants did not pay Plaintiff Connor overtime wages as required by the FLSA.

   27. Connor was routinely authorized to work over 40 hours each week. Connor was told

      that his overtime would be put into a “bank” and that this money would be paid to

      him in months where there was no work, instead of his overtime being paid during the

      pay period in which he earned it, as required by FLSA. Connor was paid out monies

      from the “bank” as straight time, at the end of each quarter: at the regular rate of pay,

      and not at the required premium rate of 1 ½ times his hourly rate. ZERO illegally

      banked Connor’s overtime hours instead of paying him in the weeks he earned the

      hours and at the premium rate.

   28. Defendants did not pay Plaintiff Connor overtime wages as required by the FLSA.
Case 2:20-cv-00849-CMR Document 2 Filed 12/02/20 PageID.7 Page 6 of 17




   29. In December 2017, Connor was provided a small break down of his hours worked

      between August 20, 2017 and December 17, 2017. During that time Connor worked a

      total of 149 hours of overtime. However, during this same time period, Connor was

      only ever paid 40 hours each pay period. Connor’s remaining hours were illegally

      banked and never paid out at the premium rate of 1 ½ times his hourly rate, for his

      overtime worked.

   30. Plaintiff Miranda was employed by Defendants in various positions, including Team

      Lead beginning in 2016.

   31. In 2018, Plaintiff Miranda was made a Lead Installer. As a Lead Installer, Plaintiff

      Miranda was a full-time, non-exempt employee, who was authorized to work in

      excess of forty (40) hours per workweek while on projects. In his position as Lead

      Installer, Miranda had no authority to hire or fire employees, and his position carried

      no weight, with regard to suggestions or recommendations for hiring, firing or

      advancing other employees.

   32. Plaintiff Miranda performed construction an installation work along-side the other

      members of his team. Such work included repetitive operations with his hands,

      physical skill and energy.

   33. During the time that Plaintiff Miranda worked more than forty (40) hours per

      workweek, Defendants did not pay Plaintiff Miranda overtime wages as required by

      the FLSA.

   34. Plaintiff Miranda was routinely authorized to work over 40 hours each week. Miranda

      was told that his overtime would be put into a “bank” and that this money would be
Case 2:20-cv-00849-CMR Document 2 Filed 12/02/20 PageID.8 Page 7 of 17




      paid to him in months where there was no work, instead of his overtime being paid

      during the pay period in which he earned it, as required by FLSA.

   35. Plaintiff Jordan Pietak began working for Defendants in late 2013. Pietak was

      employed as an installation tech and paid $30.00 per hour. While employed as an

      installation tech Pietak would email his work hours to his lead.

   36. In 2017 Pietak became a Team Lead. As a Team Lead, Plaintiff Pietak was a full-

      time, non-exempt employee, who regularly worked in excess of forty (40) hours per

      workweek while on projects. While employed as a team lead, Pietak’s overtime hours

      were illegally banked by Defendants, and not paid out in the weeks that Pietak

      worked the overtime, and not at the premium rate of 1 ½ times his normal hourly rate.

   37. As a Team Lead, Plaintiff Pietak was a full-time, non-exempt employee, who was

      authorized to work in excess of forty (40) hours per workweek while on projects. In

      his position as Team Lead, Pietak had no authority to hire or fire employees, and his

      position carried no weight, with regard to suggestions or recommendations for hiring,

      firing or advancing other employees.

   38. Plaintiff Pietak performed construction an installation work along-side the other

      members of his team. Such work included repetitive operations with his hands,

      physical skill and energy.

   39. Defendants did not pay Plaintiff Pietak overtime wages as required by the FLSA.

   40. Plaintiff Ricketts was employed by Defendants in various positions, including Team

      Lead.

   41. In 2017 Ricketts became a Lead Installer. As a Lead Installer, Plaintiff Ricketts was

      a full-time, non-exempt employee, who regularly worked in excess of forty (40) hours
Case 2:20-cv-00849-CMR Document 2 Filed 12/02/20 PageID.9 Page 8 of 17




      per workweek while on projects. While employed as a Lead Installer, Ricketts’s

      overtime hours were illegally banked by Defendants, and not paid out in the weeks

      that Ricketts worked the overtime, and not at the premium rate of 1 ½ times his

      normal hourly rate

   42. As a Lead Installer, Plaintiff Ricketts was a full-time, non-exempt employee, who

      was authorized to work in excess of forty (40) hours per workweek while on projects.

      In his position as Lead Installer, Ricketts had no authority to hire or fire employees,

      and his position carried no weight, with regard to suggestions or recommendations for

      hiring, firing or advancing other employees.

   43. During the time that Plaintiff Ricketts worked more than forty (40) hours per

      workweek, Defendants did not pay Plaintiff Ricketts overtime wages as required by

      the FLSA.


                              FIRST CLAIM FOR RELIEF
     Failure to Pay Overtime Compensation in Violation of the Fair Labor Standards Act,
                                 29 U.S.C. §§ 207 (a)(1)
                                 CHRISTIAN CONNOR
   44. The preceding paragraphs are incorporated by reference as if fully set forth herein.

   45. At all relevant times herein, Defendants have been and continue to be an “employer”

      within the meaning of the FLSA.

   46. Defendants engage in interstate commerce for purposes of the FLSA and, upon

      information and belief, have experienced annual gross sales in excess of $500,000, at

      all times relevant to this action.

   47. At all times relevant herein, Defendants were and are responsible for paying wages to

      Plaintiff Christian Connor.
Case 2:20-cv-00849-CMR Document 2 Filed 12/02/20 PageID.10 Page 9 of 17




   48. At all times relevant herein, Plaintiff Connor was employed by Defendants as an

      “employee” within the meaning of the FLSA.

   49. Plaintiff Connor consistently worked in excess of forty (40) hours per workweek

      while on projects and was entitled to overtime compensation for that time.

   50. Defendants failed to pay any overtime wages to Plaintiff Connor for the time worked

      in excess of forty (40) hours while on projects, in violation of the FLSA.

   51. Under the FLSA, employers must pay a non-exempt employee at least one and one-

      half times the regular rate of pay for each hour worked in excess of 40 hours per

      workweek.

   52. Plaintiff Connor is/was a blue-collar worker as defined in the Fair Labor Standards

      Act, because he regularly participated in production and construction work along-side

      the other members of his team. There is no exemption that precludes Plaintiff Connor

      from being paid overtime, in the weeks he earned it, and at the premium rate of 1 ½

      times his regular hourly rate.

   53. Defendants employed an illegal program were Plaintiff was required to “bank” hours

      worked in excess of forty (40) hours in a given week to be used when there was no

      work to be completed.

   54. Defendants were fully aware that refusing to pay overtime wages and implementing a

      prohibited “bank” hours program violated Plaintiffs’ federally protected rights.

   55. Defendants knowingly, willfully, and maliciously violated Plaintiff Connor’s

      federally protected rights under the FLSA.

   56. Plaintiff Connor has been damaged by Defendants’ failure to compensate him for

      overtime wages earned during his employment.
Case 2:20-cv-00849-CMR Document 2 Filed 12/02/20 PageID.11 Page 10 of 17




    57. Defendants owe Plaintiff the unpaid overtime wages earned, plus an equal amount as

       liquidated damages, as mandated by the FLSA.

    58. As a result of Defendants’ violation of the FLSA, Plaintiff is entitled to recover

       reasonable attorney’s fees and costs in bringing this action.

    59. As a result of Defendants’ intentional and willful violations of the overtime provision

       of the FLSA, Plaintiff is entitled to pre-judgment interest, post-judgment interest,

       punitive damages, and all other damages recoverable under the provision of the

       FLSA.


                           SECOND CLAIM FOR RELIEF
      Failure to Pay Overtime Compensation in Violation of the Fair Labor Standards Act,
                                  29 U.S.C. §§ 207 (a)(1)
                                    RORY RICKETTS
    60. The preceding paragraphs are incorporated by reference as if fully set forth herein.

    61. At all relevant times herein, Defendants have been and continue to be an “employer”

       within the meaning of the FLSA.

    62. Defendants engage in interstate commerce for purposes of the FLSA and, upon

       information and belief, have experienced annual gross sales in excess of $500,000, at

       all times relevant to this action.

    63. At all times relevant herein, Defendants were and are responsible for paying wages to

       Plaintiff Ricketts.

    64. At all times relevant herein, Plaintiff Ricketts was employed by Defendants as

       “employees” within the meaning of the FLSA.

    65. Under the FLSA, employers must pay a non-exempt employee at least one and one-

       half times the regular rate of pay for each hour worked in excess of 40 hours per

       workweek.
Case 2:20-cv-00849-CMR Document 2 Filed 12/02/20 PageID.12 Page 11 of 17




    66. Plaintiff Ricketts is non-exempt employees under the FLSA and were therefore

       entitled to overtime wages of one and one-half times their regular hourly rates for

       each hour worked in excess of 40 hours worked in a workweek.

    67. Plaintiff Ricketts is a blue-collar worker as defined in the Fair Labor Standards Act,

       because he regularly participated in production and construction work along-side the

       other members of his team. There is no exemption that precludes Plaintiff Ricketts

       from being paid overtime, in the weeks he earned it, and at the premium rate of 1 ½

       times his regular hourly rate.

    68. Defendants employed a program were Plaintiff Ricketts was required to “bank” hours

       worked in excess of forty (40) hours in a given week to be used when there was no

       work to be completed.

    69. Defendants were fully aware that refusing to pay overtime wages and implementing a

       prohibited “bank” hours program violated Plaintiff Ricketts’ federally protected

       rights.

    70. Defendants knowingly, willfully, and maliciously violated Plaintiff Rickett’s

       federally protected rights under the FLSA.

    71. Plaintiff Ricketts has been damaged by Defendants’ failure to compensate him for

       overtime wages earned during his employment.

    72. Defendants owe Plaintiff Ricketts the unpaid overtime wages earned, plus an equal

       amount as liquidated damages, as mandated by the FLSA.

    73. As a result of Defendants’ violation of the FLSA, Plaintiff Ricketts is entitled to

       recover reasonable attorney’s fees and costs in bringing this action.
Case 2:20-cv-00849-CMR Document 2 Filed 12/02/20 PageID.13 Page 12 of 17




    74. As a result of Defendants’ intentional and willful violations of the overtime provision

       of the FLSA, Plaintiff Ricketts is entitled to pre-judgment interest, post-judgment

       interest, punitive damages, and all other damages recoverable under the provision of

       the FLSA.


                           THIRD CLAIM FOR RELIEF
      Failure to Pay Overtime Compensation in Violation of the Fair Labor Standards Act
                                    29 U.S.C. § 207(1)
                                 ROBERT AUSTIN SAARI
    75. The preceding paragraphs are incorporated by reference as if fully set forth herein.

    76. At all relevant times herein, Defendants have been and continue to be an “employer”

       within the meaning of the FLSA.

    77. Defendants engage in interstate commerce for purposes of the FLSA and, upon

       information and belief, have experienced annual gross sales in excess of $500,000, at

       all times relevant to this action.

    78. At all times relevant herein, Defendants were and are responsible for paying wages to

       Plaintiff Saari.

    79. At all times relevant herein, Plaintiff was employed by Defendants as an “employee”

       within the meaning of the FLSA.

    80. Under the FLSA, employers must pay a non-exempt employee at least one and one-

       half times the regular rate of pay for each hour worked in excess of 40 hours per

       workweek.

    81. Plaintiff Saari is non-exempt employee under the FLSA and were therefore entitled to

       overtime wages of one and one-half times his regular hourly rates for each hour

       worked in excess of 40 hours worked in a workweek.
Case 2:20-cv-00849-CMR Document 2 Filed 12/02/20 PageID.14 Page 13 of 17




    82. Defendants employed a program were Plaintif Saari was required to “bank” hours

       worked in excess of forty (40) hours in a given week to be used when there was no

       work to be completed.

    83. Defendants were fully aware that refusing to pay overtime wages and implementing a

       prohibited “bank” hours program violated Plaintiff Saari’s federally protected rights.

    84. Defendants knowingly, willfully, and maliciously violated Plaintiff Saari’s federally

       protected rights under the FLSA.

    85. Plaintiff Saari has been damaged by Defendants’ failure to compensate him for

       overtime wages earned during his employment.

    86. Defendants owe Plaintiff Saari the unpaid overtime wages earned, plus an equal

       amount as liquidated damages, as mandated by the FLSA.

    87. As a result of Defendants’ violation of the FLSA, Plaintiff Saari is entitled to recover

       reasonable attorney’s fees and costs in bringing this action.

    88. As a result of Defendants’ intentional and willful violations of the overtime provision

       of the FLSA, Plaintiff Saari is entitled to pre-judgment interest, post-judgment

       interest, punitive damages, and all other damages recoverable under the provision of

       the FLSA.


                          FOURTH CLAIM FOR RELIEF
      Failure to Pay Overtime Compensation in Violation of the Fair Labor Standards Act
                                    29 U.S.C. § 207(1)
                                  ENRIQUE MIRANDA
    89. The preceding paragraphs are incorporated by reference as if fully set forth herein.

    90. At all relevant times herein, Defendants have been and continue to be an “employer”

       within the meaning of the FLSA.
Case 2:20-cv-00849-CMR Document 2 Filed 12/02/20 PageID.15 Page 14 of 17




    91. Defendants engage in interstate commerce for purposes of the FLSA and, upon

       information and belief, have experienced annual gross sales in excess of $500,000, at

       all times relevant to this action.

    92. At all times relevant herein, Defendants were and are responsible for paying wages to

       Plaintiffs.

    93. At all times relevant herein, Plaintiff Miranda was employed by Defendants as an

       “employee” within the meaning of the FLSA.

    94. Under the FLSA, employers must pay a non-exempt employee at least one and one-

       half times the regular rate of pay for each hour worked in excess of 40 hours per

       workweek.

    95. Plaintiff Miranda is non-exempt employees under the FLSA and were therefore

       entitled to overtime wages of one and one-half times his regular hourly rates for each

       hour worked in excess of 40 hours worked in a workweek.

    96. Defendants employed a program were Plaintiff Miranda was required to “bank” hours

       worked in excess of forty (40) hours in a given week to be used when there was no

       work to be completed.

    97. Defendants were fully aware that refusing to pay overtime wages and implementing a

       prohibited “bank” hours program violated Plaintiff Miranda’s federally protected

       rights.

    98. Defendants knowingly, willfully, and maliciously violated Plaintiff Miranda’s

       federally protected rights under the FLSA.

    99. Plaintiff Miranda has been damaged by Defendants’ failure to compensate him for

       overtime wages earned during his employment.
Case 2:20-cv-00849-CMR Document 2 Filed 12/02/20 PageID.16 Page 15 of 17




    100.   Defendants owe Plaintiff Miranda the unpaid overtime wages earned, plus an

       equal amount as liquidated damages, as mandated by the FLSA.

    101.   As a result of Defendants’ violation of the FLSA, Plaintiff Miranda is entitled to

       recover reasonable attorney’s fees and costs in bringing this action.

    102.   As a result of Defendants’ intentional and willful violations of the overtime

       provision of the FLSA, Plaintiff Miranda is entitled to pre-judgment interest, post-

       judgment interest, punitive damages, and all other damages recoverable under the

       provision of the FLSA


                           FIFTH CLAIM FOR RELIEF
      Failure to Pay Overtime Compensation in Violation of the Fair Labor Standards Act
                                    29 U.S.C. § 207(1)
                                    JORDAN PIETAK
    103.   The preceding paragraphs are incorporated by reference as if fully set forth

       herein.

    104.   At all relevant times herein, Defendants have been and continue to be an

       “employer” within the meaning of the FLSA.

    105.   Defendants engage in interstate commerce for purposes of the FLSA and, upon

       information and belief, have experienced annual gross sales in excess of $500,000, at

       all times relevant to this action.

    106.   At all times relevant herein, Defendants were and are responsible for paying

       wages to Plaintiff Pietak.

    107.   At all times relevant herein, Plaintiff Pietak was employed by Defendants as an

       “employee” within the meaning of the FLSA.
Case 2:20-cv-00849-CMR Document 2 Filed 12/02/20 PageID.17 Page 16 of 17




    108.   Under the FLSA, employers must pay a non-exempt employee at least one and

       one-half times the regular rate of pay for each hour worked in excess of 40 hours per

       workweek.

    109.   Plaintiff Pietak was a non-exempt employee under the FLSA and were therefore

       entitled to overtime wages of one and one-half times his regular hourly rates for each

       hour worked in excess of 40 hours worked in a workweek.

    110.   Defendants employed a program were Plaintiff Pietak was required to “bank”

       hours worked in excess of forty (40) hours in a given week to be used when there was

       no work to be completed.

    111.   Defendants were fully aware that refusing to pay overtime wages and

       implementing a prohibited “bank” hours program violated Plaintiff Pietak’s federally

       protected rights

    112.   Defendants knowingly, willfully, and maliciously violated Plaintiff Pietak’s

       federally protected rights under the FLSA.

    113.   Plaintiff Pietak has been damaged by Defendants’ failure to compensate him for

       overtime wages earned during his employment.

    114.   Defendants owe Plaintiff Pietak the unpaid overtime wages earned, plus an equal

       amount as liquidated damages, as mandated by the FLSA.

    115.   As a result of Defendants’ violation of the FLSA, Plaintiff Pietak is entitled to

       recover reasonable attorney’s fees and costs in bringing this action.

    116.   As a result of Defendants’ intentional and willful violations of the overtime

       provision of the FLSA, Plaintiff Pietak is entitled to pre-judgment interest, post-
 Case 2:20-cv-00849-CMR Document 2 Filed 12/02/20 PageID.18 Page 17 of 17




          judgment interest, punitive damages, and all other damages recoverable under the

          provision of the FLSA

                                      REQUEST FOR JURY TRIAL

      Plaintiffs request that this matter be tried before a jury.


                                        PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs pray that this Court:


      1. Award Plaintiffs’ unpaid overtime wages in an amount to be proven at trial,

      2. Award liquidated damages in an amount equal to the aggregate of Plaintiffs’

          underpayment of overtime wages as proven at trial;

      3. Award Plaintiffs reimbursement for all costs and expenses incurred in bringing and

          prosecuting this action, including court costs and reasonable attorneys’ fees;

      4. Enter judgment in favor of Plaintiffs for compensatory and punitive damages in an

          amount to be proved at trial;

      5. Award pre- and post-judgment interest on all unpaid overtime wage; and

      6. Award such other relief as the Court deems just and equitable.


DATED this 2nd day of December, 2020.



                                                              PEARSON BUTLER, PLLC



                                                              /s/ Jason D. Haymore
                                                              Jason D. Haymore
                                                              Attorney for Plaintiffs
